


Exhibit 10.34
The Madison Square Garden Company


Policy Concerning Certain Matters Relating to AMC Networks Inc. Including
Responsibilities of Overlapping Directors and Officers


A.
Certain Acknowledgements; Definitions.



The Madison Square Garden Company (the “Corporation”) recognizes that (a)
certain directors and officers of the Corporation and its subsidiaries (the
“Overlap Persons”) have served and may serve as directors, officers, employees
and agents of AMC Networks Inc. (“AMC Networks”), and its respective
subsidiaries and successors (each of the foregoing is an “Other Entity”), (b)
the Corporation and its subsidiaries, directly or indirectly, may engage in the
same, similar or related lines of business as those engaged in by any Other
Entity and other business activities that overlap with or compete with those in
which such Other Entity may engage, (c) the Corporation or its subsidiaries may
have an interest in the same areas of business opportunity as an Other Entity,
(d) the Corporation will derive substantial benefits from the service as
directors or officers of the Corporation and its subsidiaries of Overlap
Persons, and (e) it is in the best interests of the Corporation that the rights
of the Corporation, and the duties of any Overlap Persons, be determined and
delineated as provided in this Policy in respect of any Potential Business
Opportunities (as defined below) and in respect of the agreements and
transactions referred to herein. The provisions of this Policy will, to the
fullest extent permitted by law, regulate and define the conduct of the business
and affairs of the Corporation and its officers and directors who are Overlap
Persons in connection with any Potential Business Opportunities and in
connection with any agreements and transactions referred to herein. Any person
purchasing or otherwise acquiring any shares of capital stock of the
Corporation, or any interest therein, will be deemed to have notice of and to
have consented to the provisions of this Policy. References in this Policy to
“directors,” “officers,” “employees” and “agents” of any person will be deemed
to include those persons who hold similar positions or exercise similar powers
and authority with respect to any other entity that is a limited liability
company, partnership, joint venture or other non-corporate entity.


B.
Duties of Directors and Officers Regarding Potential Business Opportunities;
Renunciation of Interest in Potential Business Opportunities.



If a director or officer of the Corporation who is an Overlap Person is
presented or offered, or otherwise acquires knowledge of, a potential
transaction or matter that may constitute or present a business opportunity for
the Corporation or any of its subsidiaries, in which the Corporation or any of
its subsidiaries could, but for the provisions of this Policy, have an interest
or expectancy (any such transaction or matter, and any such actual or potential
business opportunity, a “Potential Business Opportunity”), (i) such Overlap
Person will, to the fullest extent permitted by law, have no duty or obligation
to refrain from referring such Potential Business Opportunity to any Other
Entity and, if such Overlap Person refers such Potential Business Opportunity to
an Other Entity, such Overlap Person shall have no duty or obligation to refer
such Potential Business Opportunity to the Corporation or to any of its
subsidiaries or to give any notice to the Corporation or to any of its
subsidiaries regarding such Potential Business Opportunity (or any matter
related thereto), (ii) if such Overlap Person refers a Potential Business
Opportunity to an Other Entity, such Overlap Person, to the fullest extent
permitted by law, will not be liable to the Corporation as a director, officer,
stockholder or otherwise, for any failure to refer such Potential Business
Opportunity to the Corporation, or for referring such Potential Business
Opportunity to any Other Entity, or for any failure to give any notice to the
Corporation regarding such Potential Business Opportunity or any matter relating
thereto; (iii) any Other Entity may participate, engage or invest in any such
Potential Business Opportunity notwithstanding that such Potential Business
Opportunity may have been referred to such Other Entity by an Overlap Person,
and (iv) if a director or officer who is an Overlap Person refers a Potential
Business Opportunity to an Other Entity, then, as between the Corporation and
its subsidiaries, on the one hand, and such Other Entity, on the other hand, the
Corporation and its subsidiaries shall be deemed to have renounced any interest,
expectancy or right in or to such Potential Business Opportunity or to receive
any income or proceeds derived therefrom solely as a result of such Overlap
Person having been presented or offered, or otherwise acquiring knowledge of,
such





--------------------------------------------------------------------------------




Potential Business Opportunity, unless in each case referred to in clause (i),
(ii), (iii) or (iv), such Potential Business Opportunity satisfies all of the
following conditions (any Potential Business Opportunity that satisfies all of
such conditions, a "Restricted Potential Business Opportunity"): (A) such
Potential Business Opportunity was expressly presented or offered to the Overlap
Person solely in his or her capacity as a director or officer of the
Corporation; (B) the Overlap Person believed that the Corporation possessed, or
would reasonably be expected to be able to possess, the resources necessary to
exploit such Potential Business Opportunity; and (C) such opportunity relates
exclusively to (x) the business of owning and operating a regional professional
sports programming service that features the live carriage of games of teams
that compete in the National Hockey League, the National Basketball Association
or Major League Baseball and that is targeted to, and made available to,
multichannel video programming distributors in the New York, New Jersey and
Connecticut tri-state area, (y) the business of owning and operating a
programming service that is primarily devoted to music programming and that is
made available nationally to multichannel video programming distributors, or (z)
a theatrical or arena venue with a seating capacity of greater than 1,000;
provided, that in the cases of each of clauses (x), (y) and (z), the Corporation
or any of its subsidiaries is directly engaged in such business at the time the
Potential Business Opportunity is presented or offered to the Overlap Person.
The Corporation hereby renounces, on behalf of itself and its subsidiaries, to
the fullest extent permitted by law, any interest or expectancy in any Potential
Business Opportunity that is not a Restricted Potential Business Opportunity. In
the event the Corporation's board of directors declines to pursue a Restricted
Potential Business Opportunity, Overlap Persons shall be free to refer such
Restricted Potential Business Opportunity to an Other Entity.


C.
Certain Agreements and Transactions Permitted.



No contract, agreement, arrangement or transaction (or any amendment,
modification or termination thereof) entered into between the Corporation and/or
any of its subsidiaries, on the one hand, and an AMC Networks and/or any of its
subsidiaries, on the other hand, before AMC Networks ceased to be an indirect,
wholly-owned subsidiary of Cablevision shall be void or voidable or be
considered unfair to the Corporation or any of its subsidiaries solely because
AMC Networks or any of its subsidiaries is a party thereto, or because any
directors, officers or employees of AMC Networks or a subsidiary of AMC Networks
were present at or participated in any meeting of the board of directors, or a
committee thereof, of the Corporation, or the board of directors, or committee
thereof, of any subsidiary of the Corporation, that authorized the contract,
agreement, arrangement or transaction (or any amendment, modification or
termination thereof), or because his, her or their votes were counted for such
purpose. The Corporation may from time to time enter into and perform, and cause
or permit any of its subsidiaries to enter into and perform, one or more
contracts, agreements, arrangements or transactions (or amendments,
modifications or supplements thereto) with AMC Networks or any subsidiary
thereof. To the fullest extent permitted by law, no such contract, agreement,
arrangement or transaction (nor any such amendments, modifications or
supplements), nor the performance thereof by the Corporation, AMC Networks or
any subsidiary of the Corporation or AMC Networks, shall be considered contrary
to any fiduciary duty owed to the Corporation (or to any subsidiary of the
Corporation, or to any stockholder of the Corporation or any of its
subsidiaries) by any director or officer of the Corporation (or by any director
or officer of any subsidiary of the Corporation) who is an Overlap Person. To
the fullest extent permitted by law, no director or officer of the Corporation
or any subsidiary of the Corporation who is an Overlap Person thereof shall have
or be under any fiduciary duty to the Corporation (or to any subsidiary of the
Corporation, or to any stockholder of the Corporation or any of its
subsidiaries) to refrain from acting on behalf of the Corporation or AMC
Networks, or any of their respective subsidiaries, in respect of any such
contract, agreement, arrangement or transaction or performing any such contract,
agreement, arrangement or transaction in accordance with its terms and each such
director or officer of the Corporation or any subsidiary of the Corporation who
is an Overlap Person shall be deemed to have acted in good faith and in a manner
such person reasonably believed to be in or not opposed to the best interests of
the Corporation and its subsidiaries, and shall be deemed not to have breached
his or her duties of loyalty to the Corporation or any of its subsidiaries or
any of their respective stockholders, and not to have derived an improper
personal benefit therefrom.


D.
Amendment of this Policy.



No alteration, amendment or repeal of, or adoption of any provision inconsistent
with, any provision of this Policy will have any effect upon (a) any agreement
between the Corporation or a subsidiary thereof and any Other

2

--------------------------------------------------------------------------------




Entity, that was entered into before the time of such alteration, amendment or
repeal or adoption of any such inconsistent provision (the “Amendment Time”), or
any transaction entered into in connection with the performance of any such
agreement, whether such transaction is entered into before or after the
Amendment Time, (b) any transaction entered into between the Corporation or a
subsidiary thereof and any Other Entity, before the Amendment Time, (c) the
allocation of any business opportunity between the Corporation or any subsidiary
thereof and any Other Entity before the Amendment Time, or (d) any duty or
obligation owed by any director or officer of the Corporation or any subsidiary
of the Corporation (or the absence of any such duty or obligation) with respect
to any Potential Business Opportunity which such director or officer was
offered, or of which such director or officer otherwise became aware, before the
Amendment Time (regardless of whether any proceeding relating to any of the
above is commenced before or after the Amendment Time).



3